DETAILED ACTION
	
Remarks
This communication is in responsive to the Response filed 01-18-2022. Claims 1-14, 17-19, 21 and 23-24 are currently pending. Claims 1 and 11 have been amended. 

Allowable Subject Matter
Claims 1-14, 17-19, 21, 23 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art fails to teach or fairly suggest that the discharge portion is formed by the first wall surface of the inner wall surface such that a cross-sectional area of the discharge portion increases toward an outlet side of the discharge portion (see Remarks filed 01-18-2022). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729